  Case 20-50120       Doc 31      Filed 04/02/20 Entered 04/02/20 11:08:13          Desc Main
                                    Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF MINNESOTA


In Re:                                                                   Case No. 20-50120-RJK

Lucas James Bemboom,                                                                    Chapter 7

                    Debtor.



                    Affidavit of Mark Anthony Ratka, in Response to the
                           Declaration of Lucas James Bemboom.
                    _______________________________________________

STATE OF MINNESOTA             )
                               ) ss
COUNTY OF WRIGHT               )

1. My name is Mark Anthony Ratka. I providing this affidavit in response to the Declaration of

   Lucas James Bemboom which he filed on March 24, 2020.

2. On April 1, 2020, I inspected the property subject to this dispute to confirm that the
   conditions that endangered the property have been remedied. For the reasons below, many of
   those conditions have not been remedied, the property is still damaged, and the conditions
   threaten the property from further damage.
3. In paragraph of my certification filed on March 9, 2020, I alleged that one interior door of the
   barn leading into the barn cleaner room was ripped off the hinges and destroyed. The door
   had been laying twisted inside the barn. The debtor, in paragraph A.5.a of his Declaration,
   alleged that the door is still there and it was inappropriate for the barn because it was too
   light duty to withstand normal wear and tear from the cattle. He further alleged that the cattle
   pass this door on the way to and from the rest of the barn and routine knock the door off its
   hinges. He claimed that he replaced the door with a heavier one. He provided a photograph
   which he captioned “rehung door” as support for his claim.
4. The reason that the cattle had been hitting the door was because the door know had been
   removed from the door, and without a doorknob, the door was allowed to swing open
  Case 20-50120       Doc 31     Filed 04/02/20 Entered 04/02/20 11:08:13          Desc Main
                                   Document     Page 2 of 5


   allowing the cattle to hit the door. If he would have replaced the doorknob, the door would
   not have swung open and cattle walking by would not have hit the door. Cattle do not pass
   through this door. It is a service door for humans. The Debtor’s photo captioned “rehung
   door” was a different door than originally installed. However, it was merely set in place and
   was not mounted with hinges. When I had inspected the property on April 1, the original
   door had been straightened and reinstalled with new hinges. There still remains no doorknob
   but the debtor has placed a bucket on the ground in front of the door to keep the door shut.
   This is not an acceptable repair. Exhibit 1 accurately depicts the door as it was on April 1,
   2020. Exhibit 2 accurately depicts the door as it was on February 24th.
5. I alleged in my certification in paragraph 5.b. that one exterior door had been considerably
   dented to the point it would not shut properly. The Debtor, in his Declaration, alleges in
   paragraph 5.b. that the dents are “pings” caused by the horns and hoofs of cattle. The door
   closes just fine. He did not send any pictures of this door.
6. I inspected this door on April 1, 2020. This door remains dented, but it does shut properly
   now and it latches. The door had been newly installed prior to the debtor taking possession
   of the property.
7. I allege in paragraph 5.c. of my certification that prior to December 31, 2019, the Debtor had
   placed a large quantity of manure inside the barn and allowed the manure to remain in
   contact with and seep into wooden stud walls, wooden base plate, fiber board insulation and
   plywood sheathing and steel tin. This manure also contains animal urine. Although some
   manure had been removed from the barn, the manure had not been removed from the stud
   walls, base plate, fiber board insulation and plywood sheathing and those items cleaned and
   disinfected as of February 24, 2020. Without removing the manure and cleaning these items,
   the amount of damage will increase due to mold, rot, and existence of bacteria and odor. In
   addition, damage to the footings and stud wall can occur from expansion of the moisture
   from freezing and thawing. In his Declaration, the Debtor claimed that the manure is placed
   in a room specifically designed to hold manure. He alleged that the room has concrete block
   walls that come up about two feet from the concrete floor and manure is not in contact with
   wood, plywood or steel. The Debtor submitted a photos captioned “ Manure room 1”,
   “Manure room 2” and “Manure room 3” in support of his declaration.
8. This room is not designed to hold manure. This room is designed and intended to store and
  Case 20-50120       Doc 31     Filed 04/02/20 Entered 04/02/20 11:08:13             Desc Main
                                   Document     Page 3 of 5


   shelter the barn cleaner and manure spreader from outside elements. The Debtor’s photo
   captioned “Manure room 1” depicts a manure spreader properly housed in the room. The
   Debtor’s photos captioned “Manure room 2” and Manure room 3” show why the manure
   endangers the property. Both photos show that a concrete footing extends approximately 16”
   up from the floor. Immediately on top of the footing is a wooden sill plate. Extending up
   from the wooden sill plate are wooden studs. Behind the studs is insulation which is depicted
   in the photo. Behind the insulation is plywood sheathing. Photo Manure room 3 shows the
   plywood in one panel where the insulation is missing. Both photos show a horizontal line
   several inches above the sill plate, below which the insulation is discolored.               That
   discoloration on the insulation is the residue from the manure. This insulation, the sill plate,
   and the studs are contaminated from urine and feces and possibly bacteria from the manure.
   Although the Debtor has removed most of the manure, the sill plate, studs, and insulation
   clearly have not been bleached or otherwise decontaminated. I am afraid that the wood and
   insulation will deteriorate, the metal fasteners will rust, and there remains contamination in
   the area.
9. Upon my inspection of April 1, I found that the moisture in the manure had frozen. The
   frozen manure had expanded and pushed the exterior wall footing slightly. There now is a
   small gap between the footing and the concrete floor. Exhibit 3 depicts light coming in
   around the sill plate from the shifted footing. Exhibit 4 depicts the outside of this wall. The
   metal siding has bent out from manure being pushed through the footing. The photo also
   shows the manure which was pushed through the gap created by expanded frozen manure.
   Exhibit 5 depicts a stud that has shifted from the expanded frozen manure and light coming
   in from a gap that has formed where the frozen manure has forced the insulation, sheathing
   and siding to protrude outward. Exhibits 4 and 5 are on opposite sides of the same wall.
   Exhibit 6 depicts the concrete footing. It is not concrete block as alleged by the Debtor;
   rather it is concrete footing. It also is 16” high, not two feet. Exhibit 7 also depicts the level
   of manure along the insulation above the footing on the left side of the photo and on the tin to
   the rear of the room.
10. I alleged in paragraph 5.d. of my certification that two spots of overhanging tin of a lean-two
   on the west shed had been damaged, likely from the boom of a skid loader. The Debtor in
   paragraph A.5d of his declaration responded that the overhanging tin was damaged before he
  Case 20-50120       Doc 31        Filed 04/02/20 Entered 04/02/20 11:08:13          Desc Main
                                      Document     Page 4 of 5


   took possession. Photograph captioned “bent aluminum” filed by the Debtor depicts this
   damage.
11. Exhibit 8 depicts the condition of the shed roof (upper right photo) at the time this property
   was appraised on September 12, 2016. The roof was not dented at that time.
12. The Debtor has replaced the 200 watt bulb with a standard bulb and has reinstalled the cover
   (paragraph 5.e. of my certification). I am satisfied with this repair.
13. The Debtor has repaired the exterior sliding door (paragraph 5.f. of my certification). I am
   satisfied with this repair.
14. The Debtor had cleaned up the property considerably (paragraph 5.g. of my certification). I
   am satisfied with this repair.
15. The Debtor has removed clutter of old parts, tools, and other objects in the garage (paragraph
   6 of my certification). I am satisfied that it is sufficiently neat and orderly.
16. I alleged in paragraph 7 of my certification that the Debtor has not provided copies of
   renter’s property and liability insurance required to be maintained by the debtor pursuant to
   the terms of the lease. In his declaration, the Debtor responded that the lease only obligates
   him to purchase content insurance. I agree. However, renter’s policies contain liability
   insurance coverage.      In addition, he has not provided me with proof of such content
   insurance despite numerous requests, including my certification filed with this court.
17. I checked the heat on April 1 and the furnace turned on. I am satisfied that the propane tank
   is not empty.
18. During my inspection of April 1, I observed new damage to the property as follows:
   a. The siding has been peeled away and a 2 x 6 stud has been split on the door jamb of the
       east side of the southeast corner of the barn cleaner room. Exhibit 9 accurately depicts
       this damage.
   b. The 2x6 door jamb is pulled away from another 2x6 which is supposed to be alongside it
       on the slider door on the east side wall of the barn cleaner room. Exhibit 10 accurately
       depicts this damage.
   c. The east garage door jamb aluminum trim has been damaged. Exhibits 11 and 12
       accurately depict this damage along the jamb trim. Exhibit 11 is upper damage; exhibit
       12 is lower damage.
   d. The bottom threshold and the side jamb of the garage service door have been damaged.
Case 20-50120   Doc 31   Filed 04/02/20 Entered 04/02/20 11:08:13   Desc Main
                           Document     Page 5 of 5
